DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
	The amendments received on Oct. 29, 2020, have been entered.  Claims 6, 13-15, 17, 23, and 24 have been canceled.  Claims 1-5, 7-12, 16, and 18-22 are pending and are examined in this Office Action.


Objections and Rejections That Are Withdrawn
	
All objections and rejections of claims 6 and 13-15 are moot in light of the Applicant’s cancelation of these claims.

The objections to the specification are withdrawn in light of the Applicant’s amendments to the specification.

The objections  to claims 8, 11, and 18 are withdrawn in light of the Applicant’s amendments to the claims.



The rejections for indefiniteness under 35 USC 112B are withdrawn in light of the Applicant’s amendments to the claims and in light of the information provided in the response to the request for information under 37 CFR 1.105.  The Applicant has clarified in their response that both parent varieties, “BS8020” and “BS6017”, are uniform, homozygous, and stable; and that the reference to a “cycle of reproduction” is referring to another round of crossing the two parents to produce F1 hybrid seed because the claimed hybrid variety “49-835 RZ” will be produced reliably each time from this cross.  Therefore, it is clear that the deposited seeds are “representative” in that each seed comprises one copy of BS8020 chromosomes (which are stable and uniform) and one copy of BS6017 chromosomes (which are also stable and uniform) and each seed will grow into a plant having the morphological and physiological characteristics of hybrid variety 49-835 RZ.

The rejection of claim 3 under 35 USC 112D for failure to further limit is withdrawn in light of the Applicant’s amendments to the claims.

The rejection of claims 1, 4, 7-12, 16, and 18-22 under 35 USC 112A for inadequate written description is withdrawn in light of the Applicant’s amendments to the claims and the information they provided in the response to the request for information under 37 CFR 1.105 (see discussion, above).



Claim Objections
Claim 12 remains objected to because of the following informalities:  it continues to utilize the article “a” when referring to the plant of the parent claim.  The claim previously recited “A progeny of a celery plant of claim 1”; and the Applicant has amended to recited “The progeny of a celery plant of claim 1”, however, this removed the wrong “a”, and unfortunately this brings in a new indefiniteness rejection for lack of antecedent basis.  Applicant is advised to amend such that the claim begins with - - A progeny of the celery plant of claim 1, … - -   Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Indefiniteness
Claims 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This is a new rejection, necessitated by the Applicant’s amendments to the claims.
Claim 12 recites the limitation "The progeny" in line 1.  There is insufficient antecedent basis for this limitation in the claim because there is no progeny plant recited in the parent claim, and the plant recited in the parent claim is capable of producing numerous progeny, not just one progeny.

Failure to Further Limit
Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 is directed to a food product comprising the petiole of claim 19, optionally in processed form, but the petiole of 19 is already accepted to BE a food product, therefore, claim 20 does not add any further limitations when compared with claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place 

Inadequate Written Description
Claims 3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiencies of the parent claim.
The claims are directed to a seed produced from a celery plant designated 49-835 RZ, representative seed of which having been deposited under NCIMB Accession No. 43363, wherein a plant produced from the seed has all the morphological and physiological characteristics of 49-835, and to a part of a 49-835 plant that comprises an ovary, an ovule, an embryo sac, or an egg cell.

The Applicant asserts that they have amended the claims to overcome the rejection (see pages 10-11 of the response received on Oct. 29, 2020); however, their amendments did not overcome this portion of the rejection.

Lack of Enablement
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  This is a new rejection that is necessitated by the Applicant’s amendments to the claims.

Because the seed is produced from a plant of hybrid variety 49-835, this means the seed is produced by either selfing a plant of hybrid variety 49-835 or by crossing with a different plant.  Seeds produced by selfing are not enabled because the specification clearly states that 49-835 RZ is male sterile (see Table 1), and the specification does not provide any guidance regarding a male-fertile crossing partner that would be effective for producing progeny having the claimed traits, therefore, a progeny seed capable of growing into a progeny plant having the same traits is not been enabled.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 4, 7-11, 16, 18, 19, 21, and 22 are allowed.

Summary

	Claims 1-5, 7-12, 16, and 18-22 are pending; claims 3, 5, 12, and 20 are rejected for the reasons set forth, above; claim 2 is objected to, and claims 1, 4, 7-11, 16, 18, 19, 21, and 22 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662

/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662